Citation Nr: 1009028	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-22 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for stomach ulcers.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 14, 1971, to March 30, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2007 and May 
2008 by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran withdrew 
his request for a personal hearing by correspondence dated in 
October 2008.  The Board notes that in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that an 
initial claim of entitlement service connection for PTSD 
should also be read as including other psychiatric disorder 
diagnoses reasonably raised by the symptoms described and all 
information obtained in support of the claim.  Therefore, the 
issue on appeal as to this matter has been revised to include 
consideration of the other applicable diagnoses of record in 
this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in March 2007 and November 
2007.  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  A review of the record 
indicates the Veteran was also notified that the VCAA applied 
to all elements of a claim in March 2007.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  In the case of records requested to corroborate a 
claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search.  38 C.F.R. § 3.159(c)(2).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (Jul. 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2009).  VA 
will not concede, however, that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b) (2009).

In this case, the Veteran asserted in his February 2007 
application for VA benefits that he had PTSD as a result of a 
sexual assault that occurred in late March 1971 while in a 
holding unit.  He reported he began receiving treatment for 
psychiatric disorders in July 2000.  Service treatment 
records are negative for complaint, treatment, or diagnosis 
of a psychiatric disorder.  No gastrointestinal or 
psychiatric disorders were noted upon enlistment examination 
in December 1970.  Records show that after eight days of 
active service the Veteran was hospitalized for 
gastrointestinal bleeding with abdominal pain and one episode 
of emesis which contained blood.  He reported that he had 
twice previously vomited blood after heavy drinking, but he 
denied any drinking at that time.  

An upper gastrointestinal series on January 26, 1971, 
revealed two sites of peptic ulceration to the antral portion 
of the stomach.  A subsequent February 4, 1971, study 
revealed completely healed, benign gastric ulcers to the 
antral region of the stomach.  In a February 12, 1971, report 
of medical history for the purpose of a medical board 
examination the Veteran noted stomach, liver, or intestinal 
trouble; frequent trouble sleeping; and depression or 
excessive worry.  He reported he had coughed up blood.  He 
also reported that he had a three inch scar on the neck from 
a knife cut while being robbed.  A March 1971 medical board 
report included diagnoses of gastric ulcer and deformity of 
the right femur secondary to an old fracture.  It was noted 
these disorders existed prior to service (EPTS).  

The Veteran provided medical opinions dated in August 2009 
and October 2009 relating his PTSD to a sexual assault 
reported to have occurred during active service and a January 
2008 medical opinion relating bleeding peptic ulcers to that 
trauma.  Statements in support of the claim were also 
received from family members, a childhood acquaintance, and 
an ex-spouse.  In his May 2007 notice of disagreement he 
asserted that the February 12, 1971, examination report 
noting a scar to his neck verified his report of a robbery 
and sexual assault.  He also asserted that experience was why 
he had gastrointestinal bleeding during active service.  
However, in a later statement received in July 2007, he 
asserted that the statement regarding the scar, although the 
Board notes signed by him, was erroneously reported by his 
service officer, and that his service records show that he 
already had the neck scar presumably at the time of the 
claimed assault.  In fact, the Board notes that there is no 
evidence of any treatment for a knife wound to the neck 
during active service.

It is also significant to note that competent medical 
opinions include diagnoses of PTSD related to a sexual 
assault during active service, but that there is no medical 
opinion addressing the significance, if any, of 
correspondence in the Veteran's service personnel records 
dated in October 1972 and November 1972 indicating he had 
attempted to re-enlist in January 1972.  Although the March 
1971 medical board report noted the Veteran's gastric ulcer 
existed prior to service, no rationale for that opinion was 
provided.

Other records also show the Veteran was awarded Social 
Security Administration (SSA) disability benefits effective 
from May 2000.  The medical records associated with that 
claim are not of record and may include additional evidence 
pertinent to the Veteran's claim.  Therefore, the Board finds 
further development is required for an adequate 
determination.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security 
Administration benefit claim, as well 
as, all associated medical records.  

2.  The Veteran should be scheduled for a 
VA examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has an 
acquired psychiatric disorder, to include 
PTSD, as a result of active service.  An 
opinion should be provided as to whether 
the evidence of record indicates that a 
personal assault occurred.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluations for PTSD, revised on April 2, 
2007.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  Thereafter, the Veteran's claims 
file should be reviewed by an 
appropriate VA gastrointestinal 
disorders examiner for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that stomach ulcers were 
either incurred in or aggravated by 
active service, to include whether it 
is clear and unmistakable that the 
disorder existed prior to service and 
was NOT aggravated by active service.  
All pertinent evidence of record should 
be addressed, to include the 
January 2008 opinion of Dr. J.W. and 
the April 2009 examination report of 
Dr. M.P.

Opinions should be provided based upon a 
thorough review of the medical evidence 
of record and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

